department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division release number release date uil code date date person to contact identification_number contact telephone number ein certified mail - return receipt requested dear was originally in a determination_letter issued in year 19xx granted exemption from federal_income_tax under sec_501 of the internal_revenue_code that was this determination_letter was originally issued to officially incorporated under the laws of on dissolved the april 20xx revrul_67_390 1967_2_cb_179 provides that an exempt_organization that was incorporated under the laws of one state and at a later date was reincorporated under the laws of another state with no change in its purposes is considered to be a new legal entity the new entity may not be recognized as exempt unless it files an application_for exemption to establish that the new entity qualifies for exemption under the internal_revenue_code and applicable regulations corporation and reincorporated in the state of the based on this recent information received your exemption from federal_income_tax under sec_501 of the internal_revenue_code is hereby revoked effective april 20xx this is a final letter with regard to your tax-exempt status we previously provided you a report of examination explaining why we believe revocation of your exempt status was necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on august 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code during our examination of your forms and 990-t filed for tax periods ended june 20xx and june 20xx we determined that your organization is described in internal_revenue_code sec_501 accordingly we have accepted your returns as filed for those tax periods this letter is not a determination of your qualification under sec_501 for any period other than the tax periods listed above you may continue to file forms for succeeding tax years so long as your organization meets the requirements for exemption if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns in the future if you believe your organization qualifies for tax-exempt status and would like to establish its status you may request a determination from the internal_revenue_service by filing form_1024 application_for recognition of exemption under sec_501 and paying the required user_fee you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter stephen a martin acting director eo examinations thank you for your cooperation sincerely department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations elizabeth ave independence mo date date taxpayer_identification_number form tax_year s ended june 20xx june 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don’t hear from you if we don’t hear from you within calendar days from the date of this letter we'll process your case based on the recommendations shown in the report of examination and this letter will become final effects of revocation in the event of revocation you'll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar letter 3610-r catalog number 59432g days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter if you and appeals don’t agree on some or all of the issues after your appeals_conference or if you don’t request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you're considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven’t been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs gov advocate if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter 3610-r catalog number 59432g thank you for your cooperation enclosures report of examination form 6018-a publication publication sincerely barbara l harris acting director eo examinations letter 3610-r catalog number 59432g form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx june 20xx issues whether the determination_letter and whether the determination_letter under which the is operating should be revoked corporation has a valid whether the facts should be filing forms and 990-t corporation filed for tax- reincorporation in the state of corporation at that time the assets of the the exempt status in 19xx and was granted exemption under c on april 20xx the dissolved it corporation became the assets of the by the new corporation were substantially the same as the activities that were conducted by the industry within the meaning of sec_501 the did not file a new application after it reincorporated in the state of corporation did assume the employee identification_number and tax-exempt determination_letter of the state of corporation and were to promote the newspaper corporation the activities conducted corporation when it incorporated in the and later the law sec_1_501_a_-1 of the income_tax regulations requires that in order to establish exemption an organization must file an appropriate application form with the district_director for the internal_revenue_district in which is located the principal_place_of_business or principal office of the organization rulings or determination letters holding organizations exempt are effective so long as there are no material changes in the organization’s character purposes or methods of operation revrul_67_390 1967_2_cb_179 provides an exempt_organization incorporated under the laws of one state that was reincorporated under the laws of another state with no change in its purposes that a new legal entity has been created the new entity must establish its exemption and must file an application_for exemption to establish that the new entity qualifies for exemption under the code and applicable regulations sec_1_501_c_6_-1 of the income_tax regulations states a business league is an association of persons having some common business intérest the purpose of which is to promote such common interest and not to engage in a regular business of the kind is an organization of the same general class as a ordinarily carried on for profit it form 886-a rev department of the treasury - internal_revenue_service page -1- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx june 20xx chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league issue whether determination_letter and whether the determination_letter under which the is operating should be revoked corporation has a valid taxpayer's position appears the letter originally issued to the determination_letter should be revoked will agree the assumed determination corporation is no longer valid and the government's position was originally granted exemption under the entity the that was incorporated under the laws of the officially dissolved the corporation and reincorporated in the state of on april 20xx revrul_67_390 1967_2_cb_179 provides an exempt_organization incorporated under the laws of one state that was reincorporated under the laws of another state with no change in its purposes that a new legal entity has been created the new entity must establish its exemption and must file an application_for exemption to establish that the new entity qualifies for exemption under the code and applicable regulations the conclusion the determination_letter assumed by the originally was issued to the which the 20xx the date the corporation was formed corporation is not valid since it corporation the determination_letter under corporation is operating under should be revoked as of april issue il whether the taxpayer's position should be filing forms and 990-t form 886-a cev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx june 20xx the 990-t since the c government’ position believes they should still be filing forms and corporation is operating within the meaning of section during our examination we determined that your organization is described under internal_revenue_code sec_501 for the tax periods ending june 20xx and june 20xx accordingly we have accepted your return s for those tax period s in the future if you believe your organization qualifies for tax-exempt status and would like to establish its status you may request a determination from the internal_revenue_service by filing form_1024 application_for recognition of exemption under sec_501 and paying the required user_fee conclusion the organization is operating within the meaning of sec_501 can file form’s and 990-t as long as form 886-a ceev department of the treasury - internal_revenue_service page -3-
